DETAILED ACTION
This action is in response to communications filed 07/01/2020 in which claims 1-5, 9, 12, 16-19 and 22 have been amended; claims 21 cancelled; and claims 1-20 and 22 are still pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claims for the benefit as a continuation-in-part of application Serial No. 13/840,155, filed Mar. 15, 2013, and claims benefit of provisional applications Serial Nos. 61/916,051, 61/916,128, 61/916,130, 61/916,131, 61/916,132, 61/916,133, and 61/916,135, filed Dec. 13, 2013. 

Drawings
The drawings were filed on 12/12/2014. These drawings are acceptable.



Response to Arguments
Applicant’s arguments filed 07/01/2020 have been fully considered by the examiner. 

First, the applicant argues that support for the amended limitation directed to the use of a database for generating e a unique identification label for the person, object or surrounding based on applying a statistical test using machine learning is supported by the data extraction process disclosed in paragraphs [0090]-[0096], see pg. 7 of applicant’s arguments directed to the rejection of claims 1-20 and 22 under 35 USC § 112-1st. Examiner respectfully disagrees. 
Per MPEP 2163, the rejection under 35 USC § 112-1st is used to analyze and determine when claim limitations are not supported by the specification disclosure as required by the statue; in addition, the requirements for determining the interpretation of claim terms/language in light of the applicant’s specification is disclosed in MPEP 2111. The examiner has interpreted a database as a storage entity/structure. The claim limitation in this case is directed to the use of a “database” that uses machine learning to generate a unique label based on the application of a statistical test. 
In response, the examiner notes that the subject matter in the applicant’s specification refers to the use of an algorithm, specifically clustering and one or more statistical methods to produce a behavioral profile, in paragraph [0090]; and that the data captured about the users are labeled with a unique identifier for further study, in paragraph [0091] not as a result of a machine learning or ordered statistical process as recited by the applicant claims. There appears to be no discussion regarding how a database is used to generate the labels for the data captured about the user as disclosed by applicant’s amended claim limitations. In addition, one of ordinary skill in the art would recognize that the term “database” is used to refer to entity for storing data, such as what is disclosed in applicant’s specification paragraphs [0062] and [0065]-[0066], and are not typically associated with the execution of machine learning algorithms such as cluster and statistical methods as disclosed by applicant’s amended claim 

Second, applicant argues the amendments to the claim limitations address the various rejection under 35 USC § 112-2nd. The examiner respectively disagrees that the amendments resolve all the noted rejections in the previous office action
The review of the amended claim limitations the rejections under  35 USC § 112-2nd have been considered, and a subset of the rejection made in the previous actions have been withdrawn.
However the rejections under  35 USC § 112-2nd below have been maintained:
Claims 6-7: claims were not amended; and the rejection made in the previous rejection has been maintained.
Claim 22 has been rejected under  35 USC § 112-2nd as a result of the applicant’s disclosure failure to discuss the related algorithm and systems used to execute the recited functions recited in the claim limitation by the “event detection system”. The claim language invokes claim interpretation under  35 USC § 112-6th as evaluated per MPEP 2181 and according the examiner has applied the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or 
 (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
 (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Per the 3-prong analysis the current set of claim recite the limitation that invokes interpretation under 35 USC § 112-f. The applicant cited paragraph merely discloses similar prior art associated with systems that use adaptive learning to construct a behavior profile using sensor captured data (e.g. video camera). Therefore, the claim limitation is rejected under 35 USC § 112(b) for not provided written description disclosing the structure for performing the recited function. 
In addition, the amended claim limitation lack written description because the claims define the invention in functional language specifying a desired result (e.g.: generating a converting parameter data into a behavior profile using machine learning; and monitoring behavior by the system based on inputs captured from sensors) but the specification does not sufficiently describe how the function is performed or the result is achieved. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. This is not the case in for the amended claim limitation.
Therefore, the rejection  35 USC § 112-2nd has been maintained.


In response, examiner notes that the scope of the claims have been given broadest reasonable interpretation in light of applicant’s specification as required in MPEP 2111. The applicant appears to arguing claim language that is not expressly required by the claim language and fails to disclose which limitation noted in the claimed indentation the argument is directed to. Instead applicant has noted an embodiment of the claimed invention, not expressly required by claim limitations; and highlighted an embodiment of the cited references to compare to the quoted embodiment of the claimed invention. Given that the quoted embodiment is not required by the claim limitations, these argument amount to mere allegations of patentability. Specifically, the claim limitations are boarder in scope than the applicant’s discussed elements applicant has argued. As the claim limitations cover the identification of any pattern of interest and do not exclude the teaches in the cited reference, Bazakos et al. (USPatent Publication No. 7,606, 425, hereinafter 'Baza'). In addition, applicant is reminded that one can not import limitations into the claim scope that are not expressly required by the claim limitations, see MPEP 2111. Therefore, the rejection, has been maintained. 



First applicant argues the cited prior art Lee et al. (U.S. Pub. No. 2003/0058111, hereinafter ‘Lee’), fails to disclosed elements directed to “including use of such statistical analyses to generate the unique identifying label” using machine learning. 
Examiner respectfully disagrees that the Lee reference does not disclose a statistical analysis using machine learning to label data. First, the Lee reference does teach the use of a statistical analysis as a test for determining event classification label based on statistical test performed as the process for determining class associations by weighing data and using a threshold for detecting class labels in, 0066-0067, based on using a statistical model for processing readings using submodules to perform the threshold comparisons, as a machine learning process, in 0042 and 0066-0067.

Second, applicant argues primary reference fails to disclose the limitations directed to the storing of the reading, applying a unique identifying label and associating a third plurality of readings with the unique identification label using a statistical analysis. The examiner respectfully disagrees.
MPEP 2111, notes that claims must be interpreted using broadest reasonable interpretation in light of the applicant’s specification. Here the applicant’s specification recites the following supporting the examiner’s interpretation of claim language/terms: 
Unique identifying label: any label/detected classification that can be used to distinguish/identify a pattern associated with captured data observed about a person or object (e.g. human, sleeping, dog, table, walking) linked to captured data in an observation period/subset of data.
[0034]: discloses claim language for labeling with a unique identifying label that links to the data captured from the set of readings.
[0093]: labels associated with an object linked to the data captured. 
[0102]: user walking (e.g. with a limp) is given a unique identification label linking the captured data to the label observed pattern. 
Statistical analysis: encompasses any process that correlates data or clustering data
[0035]: The statistical test maybe correlation
[0090]: Clustering having centroids to capture data correlations and relationships 
[0096] & [0104]: statistical techniques including correlations and clustering techniques
The examiner examiners has used these definitions in updating the rejection in the current rejection. These allegations, are not considered appropriate objective evidence in overcoming the rejection on record, especially since the pending claims were filed, in 09/27/2019, after the previous non-final action was mailed to the applicant, in 03/25/2019. Mere allegations of patentability is not sufficient to overcome a prima facie case under obviousness under 35 USC § 103. When a prima facie case of obviousness is established, the burden shifts to the appellant to come forward with arguments and/or evidence to rebut the prima facie case. Furthermore, the appellant's allegations do not suffice as objection evidence for overcoming a prima facie case of obviousness under 35 USC § 103, as noted See MPEP 2145. Therefore the rejection is maintained. New art has been cited to support the use of unique labels of each category class, see current rejection below.
	Third applicant argues that the prior art made of record require the use of a prior information, video segmentation, that is distinguished from machine learning. It is unclear how the claimed invention directed to the use of sensor data capturing motion data excludes the use of video segmentation for 
	Applicant provides a list of shortcomings associated with the Lee reference. This is list of allegations do not express how these teaches are different from the claim limitations of the claim invention. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant allergies that the Lee reference only discloses the use of state to characterize events therefore the combination of the Baza reference would render the Lee invention inoperable.  
Examiner notes, this combination was not used as a rejection in the previous rejection. And the allegations are not supported with objective evidence as the Lee reference is not limited to the single embodiment discussed by the applicant. Both references are directed to information processing and information retrieval for surveillance operations using behavior analysis techniques. Therefore the combination of teaches would serve the same objective where the systems are executed as computer software modules/engines for operating the recited functions associated with the surveillance process. Applicant argument amount to mere allegations of patentability. Therefore, the rejection has been maintained. See updated rejection below.
	Applicant argues the dependent claims 2-10 are allowable due to the deficiencies noted in above in applicant’s remarks.
	Examiner disagrees. As noted in the response above there are no deficiencies in the cited prior art and the rejection of the dependent claims are maintained in the current action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  


an event detection system for converting the parameter of the person sensed by the at least one first sensor and the sounds, radio-waves, or light-waves of the at least one second sensor into a behavior profile using machine learning, 
the behavior being monitored by the event detection system based on inputs to the system from the at least one first sensor or the at least one second sensor,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 –Written Description and New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim recite the limitation “wherein the database generates a unique identifying label for the person, the object, or the surrounding using machine learning based on applying a first statistical test that determines a statistical association of the first plurality of readings and the second plurality of readings” contains subject matter not described in the applicant’s specification. The subject matter in specification refers to the use of an algorithm, specifically clustering and one or more statistical methods to produce a behavioral profile, in paragraph [0090]; and that the data captured about the users are labeled with a unique identifier for further study, in paragraph [0091]. One of ordinary skill in the art would have appreciated that the recited function  directed to generating unique identifying labels using machine learning based on applying statistical test is a specialized function that would need to be implemented by programming a general purpose computer and are not considered standard functions that can be implemented using a conventional database as disclosed by claim limitations. There appears to be no discussion regarding how a database implemented to execute the recited functions recited by applicant’s amended claim limitations. In addition, phrase/term “database” is used to refer to entity for storing data, such as what is disclosed in applicant’s specification paragraphs [0062] and [0065]-[0066], and how the recited functions are executed by the database to perform machine learning algorithms such as clustering and the sequence of statistical methods used to 
	
Regarding claim 1, the claim recites the following limitations that are not supported by the original specification and therefore considered new matter:
creating a database in which the first plurality of readings of the parameter of the person are stored and associated with the second plurality of readings of the parameter of the object or the surrounding, wherein the database generates a unique identifying label for the person, the object, or the surrounding using machine learning based on applying a first statistical test that determines a statistical association of the first plurality of readings and the second plurality of readings; collecting a third plurality of readings via the at least one sensor; storing the third plurality of readings within the database and associating the third plurality of readings with the unique identifying label if the association between the third plurality of readings and the first plurality of readings or the second plurality of readings is statistically significant after applying a second statistical test; determining, via a processor, a pattern of behavior associated with the unique identifying label based on one or more of the first, second, and third plurality of readings; using the first plurality of readings and the second plurality of readings to generate, via the processor, conditions under which a subset of the third plurality of readings corresponds to an occurrence of an event; and detecting when any subsequent readings corresponds to the occurrence of the event by applying a third statistical test to the subsequent readings and the subset of the third plurality of readings and determining whether the association is statistically significant.  (emphasis added)
The subject matter is consider new matter because the specification fails to disclose the how the machine learning algorithm is used to apply a sequence of statistical test to the data readings as disclosed in applicant’s amended claim limitations. The applicant specification discloses the following:
0035: discloses a statistical test can be applied to differentiate between normal and abnormal events in a sequence of reading using correlation. No plurality of test are disclosed as disclosed by applicant’s amended claim limitations.
00113: discloses the use of sensors and statistic al test to detect ,classify and monitor and record “nested behaviors” as used objects and locations. There is no disclosure regarding how, as in the recited ordering of which, the statistical test are performed as recited by applicant’s claim limitations. 
Applicant’s incorporated US patent application publications do not appear to provide additional information to support the amended claim limitations as resolve the issues with applicant’s specification discussed previously.
The drawing depicted the use of sensor data to identify locations of a person relative to the object by segmenting the foreground and background and comparing the video to a model, in Fig. 17 and the others disclose processing for extracting sensor data for motion tracking where how the analysis is perform using machine learning and the combination of statistical test is not described as disclosed by the amended claim limitations.

Examiner notes that "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).

Regarding claim 9, the claim limitations recite “wherein said labeling further comprises that identifying information for the person is neither captured nor stored” that is contains  that are not sufficiently described by the applicant’s specification. The applicant’s specifications fails to disclose 

Regarding claim 22, the claim limitations recite using a generic place holder, “event detection system”, as discussed in the claim interpretation section above, to perform functions that are not sufficiently described by the applicant’s specification. One of ordinary skill in the art would have appreciated that the noted recited functions performed by the recited generic place holder are specialized functions that would need to be implemented by programming a general purpose computer as disclosed by claim limitations. The specifications fails to disclose the algorithm for performing the recited functions recited by the amended claim limitations. Since the specification fails to disclose the corresponding structure, material, or act for performing the entire claimed function, the claim limitation is rejected under 35 U.S.C. 112(a) for failing to provide an adequate disclosure demonstrating that the applicant had possession of the claimed invention.
In addition, the amended claim limitation lack written description because the claims define the invention in functional language specifying a desired result (e.g.: generating a converting parameter data into a behavior profile using machine learning; monitoring behavior by the recited system based on the inputs to the system from the sensors) but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
Claim Rejections - 35 USC § 112- indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 6-7 the claims recite the limitation “the movement of the person” without prior recitation of “a movement of the person”. There is insufficient antecedent basis for this limitation in the claim. The recitation providing antecedent basis should be recited in claim 1 limitation or the claims themselves individual to resolve the deficiency.

Regarding claim 9, the claim recites “'wherein said labeling further comprises that identifying information for the person is neither captured nor stored.” Given that parameters of the person are collected (e.g. captured) as identifying information of the person used for identifying patterns of the behavior of the person and generating the unique identification labels, as recited in claim 1 limitations “collecting, via at least one sensor, a first plurality of readings of a parameter of the person, wherein the parameter is one of: horizontal location, vertical height, and time of observation;” and “wherein the database generates a unique identifying label for the person, the object, or the surrounding using 
The claim appears to require that the data captured in claim 1 limitation are not captured or stored in claim 9 limitation, which renders the claim unclear.. How is the captured information now omitted from the labeling process, when it is required?. Therefore the claim limitation is considered indefinite. Applicant appears to be referring to a subset of the data used in identification of the data as being not used but inferred from the data set; and is the interpretation used in the current rejection.

Regarding claim 22, the claim limitation “an event detection system” invokes pre-AIA  35 U.S.C. 112, sixth paragraph as evaluated per MPEP 2181 and according the following 3-prong analysis. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, while the specification discloses the system that uses sensors and statistical test to detect, classify and record nested behaviors, in 00113; and paragraph 0009  discloses a system for generating behavior models using video cameras and extraction algorithms. One of ordinary skill in the art would not recognize a sensor as an appropriate structure for executing the function of using machine learning to covert detected data into a behavior profile as recited in applicant claim limitation. The specification discloses that an algorithm is required to execute such functions using data sourced from 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 22 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bazakos et al. (US Patent Publication No. 7,606, 425, hereinafter ‘Baza’)

Regarding independent claim 22 limitations, Baza teaches a monitoring system comprising:
at least one first sensor for sensing a parameter of a person from the group consisting of horizontal location, vertical height, or time of observation (Baza teaches a first sensor as depicted in Fig. 1 for sensing a parameter of individuals captured in a sensor’s image as being (the person/individual) monitored in the system for learning event activity, in 4:27-30: In certain embodiments, the computer 20 can be programmed to detect and monitor the behavior of actors (e.g. individuals [claimed person under observation]) located within one or more of the image sensors field of view (FOV). If, for example, the surveillance system 10 is configured for use in a hospital, clinic, eldercare facility or other such environment, the computer 20 can be programmed to run one or more algorithms or routines that analyze the behavior of individuals to detect, for example, whether a fall has occurred, or to detect whether an individual has stopped moving or is disoriented…, using sensors as depicted in Fig. 1 associated with computer memory that can capture a first plurality of readings, stored as vectors associated with a tracked object as  consisting of a time t, considered the time of observation, in 5:60-64 : The behavioral analysis engine 38 may include a motion tracking algorithm or routine that can be configured to allocate a unique identifier to each tracked actor within the envi­ronment. Each time within the image sequence may be accorded a corresponding timestamp t [claimed time of observation] within the actor feature database 40.: ; where the number of captured features include temporal, spatial, and motion features, in 6:14-56: Spatial features  are generally defined as those features dependent on the spatial information in which the actor is tracked. Examples of such features may include, but are not limited to, the x and y coordinates of the tracked actor [claimed location and vertical height parameters] within space, the width and height (e.g. claimed vertical height) of the bounding box used to track the actor [claimed sensing a parameter of a person from the group consisting of horizontal location, vertical height, or time of observation], the pixel area of the tracked actor, and the compactness of the tracked actor... the actor feature database 40 may further contain one or more features relating to the relative position of important components of the actor…)
and at least one second sensor for measuring one or more of sounds, radio-waves, and light-waves (Baza teaches, in 4:12-16: In certain appli­cations, for example, the image sensor may include a visible­light camera [claimed light waves], an infrared camera, or other such device adapt to acquire images in a particular spectrum range... While the term "video" is used herein with respect to specific devices and/or examples, such term should be interpreted broadly to include any images generated by an image sensor. Examples of other image spectrums [claimed light waves] contemplated may include, but are not limited to, near infrared (NIR), Midwave Infrared (MIR), Longwave Infrared (LIR), Laser Imaging Radar (LIDAR), and/or passive or active Milli-Meter Wave… )
an event detection system for converting the parameter of the person sensed by the at least one first sensor and the sounds, radio-waves, or light-waves of the at least one second sensor into a behavior profile using machine learning, (Baza teaches use of any images generated by an image camera associated with a first sensor and the light-waves used measure to acquire images associated with a second camera (examiner notes that  all cameras capture light-waves for acquiring images), in 4:5-11: The number of image sensors employed by the surveillance system 10 may vary depending on the particular application. Thus, while the illustrative embodiment of FIG. 1 depicts a surveillance system 10 employing four image sensors 12,14, 16,18, it should be understood that a greater or lesser number of image sensors can be used...) as depicted in Fig. 1 the system has a plurality of cameras for capturing sensor images for analyzing the behavior of individuals to detect patterns in an image sequence to learn possible events occurring in the images, in 7:26-36: …FIG. 3. As can be seen in FIG. 4, method 50 may begin with the input of a sequence of feature vectors 52 containing the spatial, motion, and temporal features of each tracked actor contained in an image sensor's FOY. The feature vector 52 may contain, for example, the speed, trajectory, width, height, 30 aspect ratio, change in speed, change in size, etc. of one or more tracked actors. Once a sequence of feature vectors 52 is detected, the behavioral analysis engine 38 can be configured to initiate a training phase [claimed machine learning] mode 54 in which the behavior analysis engine 38 automatically detects patterns in an image 35 sequence to learn of possible events occurring within the image sensor's FOY [event detection process for converting learned patterns into claimed the behavior profile as events and feature vector data]; where the vectors can be from a multiple cameras, in 6:65-7:3: FIG. 3 are adapted for use with a single image sensor, it should be understood that such databases could be used in conjunction with a network of cameras, if desired. In such embodiments, a network feature database can be pro­vided that describes the features contained in the entire cam­era network at time t.)
the behavior profile comprising: a first plurality of readings based on the parameter of the person, (Baza teaches the data analysis of individuals from sensors positions at different locations, in 3: 40-53: ….each of the image sensors 12 [sensor captured claimed first plurality of readings based on the parameter of the person],14,16,18 can be positioned at various locations of a building or structure and tasked to acquire images that can be used to monitor individu­als and/or other objects located within a room, hallway, eleva­tor, parking garage, or other such space. The computer 20 can be configured to run various low-level and high-level process­ing algorithms or routines that can be used to detect the occurrence of events using behavior classification, object classification, intent analysis, or other such technique…; where the sensor captured parameters of the person as noted previously, in in 4:27-30)
 a second plurality of readings based on the sounds, radio-waves, or light-waves, (Baza teaches the camera may include a visible light camera or other light-waves used to capture and acquire images from the sensor cameras, which are a second plurality of reading based on light-waves, as disclosed above, in 4:12-16; where readings are captured by the first and second image sensors, as claim in the above limitations, in 3:40-67: … The computer 20 can be further configured to run an algorithm or routine to extract various information from the FOY of one or more of the image sensors 12,14,16,18. …the image sensors 12,14,16,18 can be positioned at various locations of a building or structure and tasked to acquire images that can be used to monitor individu­als and/or other objects located within a room, hallway, eleva­tor, parking garage, or other such space. The… algorithms or routines that can be used to detect the occurrence of events using behavior classification, object classification, intent analysis, or other such technique…)
and an identifier exclusive to the person with which the first plurality of readings and the second plurality of readings are associated; and (Baza teaches the motion tracking algorithm uses an unique identifier to track each actor, that is the claimed person associated with the sensor readings, in 5:59-6:7: …The behavioral analysis engine 38 may include a motion tracking algorithm or routine that can be configured to allocate a unique identifier [claimed identifier exclusive to the person associated to claimed sensor feature readings] to each tracked actor within the envi­ronment. Each time within the image sequence may be accorded a corresponding timestamp t within the actor feature database 40. For a single tracked object, the feature vector may be represented generally by the following string:...where x,=the feature vector for the tracked actor at time t, and n=the total number of features for the tracked actor. The feature vector x,, may include the features associated with the tracked actor as well as features relating to other actors and/or static background objects within the image sequence…)
a memory in which a behavior of the person is stored as a function of the identifier, (Baza teaches the behavior analysis engine to including a tracking algorithm using a database as the memory to store a track behavior of the person, that is the observed actor, in 5:59-6:7: …The behavioral analysis engine 38 may include a motion tracking algorithm or routine that can be configured to allo-cate a unique identifier [claimed identifier exclusive to the person] to each tracked actor within the envi­ronment. Each time within the image sequence may be accorded a corresponding timestamp t within the actor feature database [claimed memory] 40. For a single tracked object, the feature vector may be represented generally by the following string:...where x,=the feature vector for the tracked actor at time t, and n=the total number of features for the tracked actor. The feature vector x,, may include the features associated with the tracked actor as well as features relating to other actors and/or static background objects within the image sequence…; storing behaviors of the tracked actor, in 6:28-34: …The actor feature database 40 may further contain information relating to the motion and temporal features of each tracked object including, for example, the speed and direction of each tracked actor as well as various trajectory information [claimed behavior of the tracked actor/person] (e.g. staring position, ending position, path length and path dis­tance, etc.) of each tracked actor...)
the first plurality of readings, and the second plurality of readings, the behavior being monitored by the event detection system based on inputs to the system from the at least one first sensor or the at least one second sensor, (Baza teaches monitoring tracked individuals by the event detection system, as depicted in Fig. 1, in 2:39-46: The behavioral analysis engine may be included as part of a video surveillance system including one or more image sensors each adapted to produce an image sequence [claimed sensor first plurality of readings, and the second plurality of readings] within a field of view. In certain embodiments, for example, the behav­ioral analysis engine may be provided as part of a network of video cameras each adapted to determine the occurrence of different events within an environment… and in 3:35-4:4: …As shown in FIG. 1, each image sensor 12,14,16,18 can be networked together via a computer 20, which can include software and/or hardware adapted to process real-time images [claimed readings from the sensors monitored based on inputs for the sensors]  received from one or more of the image sensors 12,14,16,18 to detect the occurrence of a par­ticular event within the environment. In certain embodiments, for example, each of the image sensors 12,14,16,18 can be positioned at various locations of a building or structure and tasked to acquire images that can be used to monitor individu­als and/or other objects located within a room, hallway, eleva­tor, parking garage, or other such space…Such algorithms or routines can be programmed within an event library or database, which can be dynamically updated by the user to task the surveillance system 10 in a particular manner… …; where the plurality of readings associated with each sensor, as disclosed in the above limitations, in 4:27-30 and in 4:12-16)
wherein the behavioral profile of the identifier is continuously modified based on statistical tests used to make associations between the first plurality of readings, the second plurality of readings, and a third plurality of readings as received via the at least one first sensor and the at least one second sensor. (Baza continuously monitoring and detecting the readings as behavior events of the tracked person from the sensor readings, in 4:27-36: In certain embodiments, the computer can be programmed to detect and monitor the behavior of actors ( e.g. individuals) located within one or more of the image sensor's  field of view (FOY). If, for example, the surveillance system 10 is configured for use in a hospital, clinic, eldercare facility or other such environment, the computer 20 can be pro­grammed to run one or more algorithms or routines that analyze the behavior of individuals to detect, for example, 35 whether a fall has occurred, or to detect whether an individual has stopped moving or is disoriented..; where the readings are stored using statistical test for identifying the actor’s behavior event, as the claimed continuous modification process, in 7:44-64: … Subse­quently, the behavioral analysis engine 38 can then be con- 45 figured to perform unsupervised learning (block 60) to pro­duce a list of possible event candidates. The feature vector 52 [Claimed  first plurality of readings, the second plurality of readings, and a third plurality of readings as received via the at least one first sensor and the at least one second sensor] can then be expressed in multiple-dimensions, including but not limited to three-dimensional space. In some embodi­ments, event detection can occur in multi-dimensional feature 50 space with each event defining a point cloud (i.e. a cluster of points, a hyper-ellipse, etc.) in the feature space with different events being described by different point clouds. Unsuper­vised learning of the feature vector 52 can occur without the aid of pre-defined events by employing a clustering routine  that detects groups of point clouds contained within the fea­ture space. Examples of suitable clustering [claimed statistical tests] routines may include hierarchical clustering (e.g. agglomerative or divi­sive), K-means clustering, K-medoids clustering, and/or Self Organizing Map clustering. If a new cluster in the feature space is detected at block 62, the behavior analysis engine 38 can be configured to request user feedback (block 64) to confirm whether the new cluster represents a new event ( e.g. an individual falling down [Claimed statistical tests used to make associations between the first plurality of readings, the second plurality of readings, and a third plurality of readings as received via the at least one first sensor and the at least one second sensor])...; where the feature data is retrieved from the sensors, in 5:59-6:7: …The behavioral analysis engine 38 may include a motion tracking algorithm or routine that can be configured to allocate a unique identifier [claimed identifier exclusive to the person associated to claimed sensor feature readings] to each tracked actor [i.e. the identifier is exclusive to the tracked actor/person] within the envi­ronment. Each time within the image sequence may be accorded a corresponding timestamp t within the actor feature database 40. For a single tracked object, the feature vector may be represented generally by the following string:...where x,=the feature vector for the tracked actor at time t, and n=the total number of features for the tracked actor. The feature vector x,, may include the features associated with the tracked actor [claimed the first plurality of readings, the second plurality of readings,] as well as features relating to other actors and/or static background objects within the image sequence [and a third plurality of readings as received via the at least one first sensor and the at least one second sensor]… and in in 6:65-7:3: FIG. 3 are adapted for use with a single image sensor, it should be understood that such databases could be used in conjunction with a network of cameras, if desired. In such embodiments, a network feature database can be pro­vided that describes the features contained in the entire cam­era network at time t.)
Examiner notes Baza incorporates reference Miller et al. (US Pub No. 2004/003053, hereinafter ‘Miller’) in paragraph in 4:36-41: The surveillance sys­tem 10 can also be used in other applications such as that described in co-pending Application Ser. No. 10/341,335, entitled "A Method for Monitoring, Recognizing, Supporting, and Responding to the Behavior of an Actor", which is incorporated herein by reference in its entirety…
The Miller reference also discloses the use of machine learning in processing readings from a plurality of sensors for surveillance applications, as depicted in Miller Fig. 1, in [0017] and [0049] using .
	 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (U.S. Patent Application Publication No. 2003/0058111) hereinafter ‘Lee’ in view of Hauptmann et al. (NPL: “Automated Analysis of Nursing Home Observations”, hereinafter ‘Alex’), and in further view of Bazakos et al. (US Patent Publication No. 7,606, 425, hereinafter ‘Baza’).

Regarding claim 1 limitations Lee teaches a process for detecting and predicting events occurring to a person comprising: 
collecting, via at least one sensor, a first plurality of readings of a parameter of the person, wherein the parameter is one of: horizontal location, vertical height, and time of observation; (Lee teaches data collection via the sensor as depicted in FIG. 1, 110 including camera sensors, in 0035: …information from multiple cameras 102, when avail­able, is preferably combined and events derived from mul­tiple views… Furthermore, it is preferred that the cameras 102 are video cameras and capture digital video image data of a scene 104, such as a room, including objects therein, such as humans 106, pets 108, and other objects (not shown); where the camera readings claimed first plurality of readings of the observed person, in 0029-0032: : In general, the system of the present invention has the following preferred features: It is camera-based,... it preferably uses multiple cameras per room. It keeps track of the actions of at least one person in a house in which cats or dogs may also be present…; for collecting readings in 0062: …The input to the specific event detection module 210 is both the video sequence from the cameras 102 (from module 202), plus the output of the segmentation and tracking and object classification modules 204, 206 which specify for each detected object its position in the image (e.g., the center of mass), the bounding box (the bounding rectangle around the object) [claimed parameter is one of: horizontal location and vertical height…], or the exact shape of the region corresponding to the object. This information is preferably updated in every frame as the person moves around the scene (e.g., room 104). and in 0083-0084: Using tracking and posture analysis techniques, compute the person's position [claimed parameter is one of: horizontal location and vertical height…] and posture at each frame of the video sequence. Compute the level of body motion, optical flow, motion history, or other motion estima­tion technique ( the level of body motion is defined as the amount of motion a person is producing while remaining in the vicinity of the same physical loca­tion [using claimed parameter is one of: horizontal location and vertical height). Compute a probability density function (pdf) for modeling the person's behavior. The pdf captures a five dimensional space (2D location in the home [claimed parameter is one of: horizontal location and vertical height] , time [claimed parameter is one of time of observation], posture and a level of body motion).) 
collecting, via the at least one sensor, a second plurality of reading of a parameter of an object or surrounding, wherein the second plurality of readings are collected based on a pattern of behavior of the person; (Lee teaches the plurality of sensor readings as depicted in Fig. 1 for capturing seconding plurality as reading from a sensor of the multi-camera system consisting of the at least one sensor, in 0035; second parameter captures scenes and objects associated with foreground regions, in 0062: …The input to the specific event detection module 210 is both the video sequence from the cameras 102 (from module 202), plus the output of the segmentation and tracking and object classification modules 204, 206 which specify for each detected object its position in the image (e.g., the center of mass), the bounding box (the bounding rectangle around the object) [claimed the second plurality of readings are collected …], or the exact shape of the region corresponding to the object [claimed the second plurality of readings are collected …]. This information is preferably updated in every frame as the person moves around the scene [claimed the second plurality of readings are collected based on a pattern of behavior of the person] (e.g., room 104))
creating a database in which the first plurality of readings of the parameter of the person are stored and associated with the second plurality of readings of the parameter of the object or the surrounding, wherein the database generates a … identifying label for the person (e.g. classified human label), the object  (e.g. classified the object label), or the surrounding using machine learning based on applying a first statistical test that determines a statistical association (e.g. grouping technique for classification, clustering) of the first plurality of readings and the second plurality of readings (as first and second plurality of image readings captured as the set of foreground regions grouped together);  (Lee teaches the database as memory associated with a computer used to employ the monitoring system for analyzing sensor data using computers and computer programs,, in 0005: Monitoring systems based on cameras have become popular in the security field...These systems were originally deployed only in stores and warehouses, but are now beginning to become available for home use as well; as a computer for executing functions as software, in 0090: The methods of the present invention are particu­larly suited to be carried out by a computer software program, such computer software program preferably con­taining modules corresponding to the individual steps of the methods. Such software can of course be embodied in a computer-readable medium, such as an integrated chip or a peripheral device; functions for creating classifications, as claimed unique identifying label as the region classification, in 0037: … For each camera 102, a background model is built to facilitate the fast segmentation of foreground and background. Once foreground pixels are identified, image segmentation and grouping techniques are applied at module 204 to obtain a set of foreground regions [claimed using machine learning based on applying a first statistical test that determines a statistical of the extracted regions as association of the first plurality of readings and the second plurality of readings to the set of foreground regions]. Each region is then classified [claimed generated a unique identifying label] as a human 106, a pet 108, or an object (not shown) at module 206… Position tracking is then used at module 204 to keep track of the location of every person...; where the grouping technique comprise, known statistical test using machine learning to classify and cluster features, in 0042: When stationary cameras 102 are used, segmenta­tion of objects of interest is usually obtained by background subtraction. First, a statistical model [claimed database algorithm/function for generating unique identifying label for the based on applying a first statistical test] of the background is constructed at sub-module 302 for each camera 102. )
collecting a third plurality of readings via the at least one sensor; (Lee teaches the plurality of sensor readings for capturing seconding plurality as reading from a sensor of the multi-camera system consisting of the at least one sensor, in 0035)
storing the third plurality of readings within the database and associating the third plurality of readings with the … identifying label if the association between the third plurality of readings and the first plurality of readings or the second plurality of readings is statistically significant after applying a second statistical test; (Lee teaches multi-camera reasoning for collecting and storing data in the database as memory associated with a computer used to employ the monitoring system for analyzing sensor data using computers and computer programs, in 0005 and 0090; including the third plurality of readings, in 0038: Multi-camera reasoning is applied at module 202 to combine the foreground information from the various cam­eras 102…. Foreground regions extracted from individual camera viewpoint are mapped to the reference frame [storing the third plurality of readings within the database and associating the third plurality of readings with the unique identifying label if mapped after applying a second statistical test]. When more than one observation of a human or an object is available [claimed process for mapping if the association between the third plurality of readings and the first plurality of readings or the second plurality of reading to the same unique identification of the human], three-dimensional information is inferred, which is then used for classifying the region at module 206. If it is determined that the classified region is a person 106, or a particular person of interest [claimed process for making association between the third plurality of readings and the first plurality of readings or the second plurality of readings as statistically significant after applying a second statistical test], the image data corresponding thereto is analyzed for detection of certain events at module 207 and/or behavior at module 211 which may be cause for an alarm or further analysis by a human operator…; and in 0042: When stationary cameras 102 are used, segmenta­tion of objects of interest is usually obtained by background subtraction. First, a statistical model [claimed database algorithm/function for generating unique identifying label for the based on applying a first statistical test] of the background is constructed at sub-module 302 for each camera 102 [claimed database algorithm/function for generating unique identifying label for the based on applying a first and second statistical test for each respective set of camera readings]… The extracted foreground regions are further ana­lyzed [claimed process extracting regions as association between the third plurality of readings and the first plurality of readings or the second plurality of reading to the same unique identification of the human vs other objects as statistically significant after applying a second statistical test of extracted foreground regions] to distinguish between people and other objects at sub-module 306, and also to fit body parts to the regions... The extracted foreground regions are further ana­lyzed to distinguish between people and other objects at sub-module 306, and also to fit body parts to the regions.)
determining, via a processor, a pattern of behavior associated with the  unique identifying label based on one or more of the first, second, and third plurality of readings; (Lee teaches, in 0081: It is still further known in the art to use an entropy minimization approach to estimate HMM topology and parameter values… Such an entropy minimization approach simultaneously clusters [claimed unique identifying label based on one or more of the first, second, and third plurality of readings of the classified video segments] video sequences into events and creates classifiers to detect those events in the future [claimed determining a pattern of behavior associated with the  unique identifying label based on one or more readings associated with the created classifiers, including the class with the claimed unique identifying label]. The entropy minimization approach has been successfully dem­onstrated with models of office activities and outdoor traffic, showing how the framework learns principal modes of activity and patterns of activity change.; by using a processor, in [0036]-[0037]: …The processor 110 preferably has several modules opera­tively connected thereto for carrying out the tasks associated with the methods of the present invention…)
using the first plurality of readings and the second plurality of readings to generate, via the processor, conditions under which a subset of the third plurality of readings correspond to an occurrence of an event; and  (Lee teaches using the claimed first and second plurality of readings associated each camera in the multi-camera surveillance system by the respective sub-module, in 0038 and  0042:  … First, a statistical model of the background is constructed at sub-module 302 for each camera 102…; used to generate condition, in 0066: …The outputs of these sub-modules are combined in any number of ways to detect the occurrence of the fall-down event [claimed plurality of readings used to generate, via the processor, conditions under which a subset of the third plurality of readings correspond to an occurrence of an event]. For example, each sub-module could produce a number between 0 and 1 (0 meaning nothing interesting observed, 1 meaning that the specific feature was almost certainly observed). A weighted average is then computed from these numbers and compared to a threshold. If the result is greater than the threshold, it is determined that the specific event has occurred. Alternatively, the numbers from the sub-modules can be multiplied and compared to a threshold.; processor for executing functions, in 0016: … The system comprises: at least one camera for capturing image data of the scene; a processor…)
detecting when any subsequent readings corresponds to the occurrence of the event by applying a third statistical test to the subsequent readings and the subset of the third plurality of readings and determining whether the association is statistically significant. (Lee teaches , in 0067: Example sequences can be collected of people falling down, people lying down slowly, people simply moving around, etc. [claimed detecting when any subsequent readings corresponds to the occurrence of the event] which are used to design and tune the combination of features from the sub-modules to determined the weights at which the factors from the sub-modules are combined, as well as the arithmetic operation for their combination, and the threshold which must be surpassed [claimed applying a third statistical test to the subsequent readings and the subset of the third plurality of readings and determining whether the association is statistically significant has surpassed the threshold] for detection of the occurrence of the specific event of interest [detecting claimed occurrence of the event by applying a third statistical test]...; events captured as subsequent updates associated with movement the person being monitored and tracked, in 0062: Referring back to FIG. 2, the specific event detec­tion is shown as module 210 for the analysis of the person of interest 106 detected and tracked in the image data and for the detection of a specific event relating to the person of interest 106. The input to the specific event detection module 210 is both the video sequence from the cameras 102 (from module 202), plus the output of the segmentation and tracking and object classification modules 204, 206 which specify for each detected object its position in the image (e.g., the center of mass), the bounding box (the bounding rectangle around the object), or the exact shape of the region corresponding to the object. This information is preferably updated in every frame as the person moves around the scene (e.g., room 104).)
While Lee teaches the use of a unique label for tagging objects and persons of interest in a scene apart for tracking a person of interest. Lee does not expressly disclose generating unique identification labels for each person individual of interest in a observation scene.
Alex expressly teaches generating unique identification labels for each person individual of interest in a observation scene.:
generates a unique identifying label for the person…(teaches generating unique labels using supervised learning algorithm, in pg. 17 Sec. Identifying and labeling individuals: Next, we automatically identify the tracked events as particular individuals… So, we try to semi-automatically identify all the events involving a single person with just a few manually labeled frames for that person. This motivated us to adapt an incre-mental, or active, learning framework with interaction and supervision from a human. We can formulate it as a multi-class classification problem, where each example (event) is associated with one of a given set of classes (persons) Let x denote the domain of possible examples, y be a finite set of classes [claimed generated unique identification label], and k be the size of y… Figure 2 shows how the number of training examples (each requir-ing one human click to identify the per-son) that the active-learning system chose increases labeling accuracy [claimed generated a unique identifying label for the person using active learning machine learning algorithm based on a statistical test]...)

It would have been obvious to one of ordinary skill in the art before the claimed invention was made to integrate the method for generating labels for each person in a scene using active learning as disclosed by Alex with the information and data processing methods disclosed by Lee.
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches in order to automatically label data from a camera seen using an semi-supervised learning algorithm to overcome the challenges of generating labels for large data sets, (Alex, pg. 17: Sec. Identifying and labeling individuals). Thus improving the performance efficiency of the event detection algorithm to learn to assign unique labels to an input data set with a smaller percentage of human labeling effort and improve the accuracy generated labels, (Alex, pg. 17: Sec. Identifying and labeling individuals).
While Lee teaches the use of memory as the database for storing the generated information as part of the behavior analysis and surveillance system. 
Lee does not expressly disclose the use of a database associated with the surveillance system.
Baza teaches the use of a database associated with the computer system, in 2:45-50: …The behavioral analy­sis engine may include an actor feature database, a frame feature database, and/or an event library to store various fea­ture and event parameters detected by the surveillance sys­tem
The Lee, Alex, and Baza references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and data processing for event detection applications.
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to integrate the method for using a database as part of the behavior analysis engine of the 
One of ordinary skill in the arts would have been motivated to combine the disclosed teaches in order to generate storage of the various data features and parameters detected by the surveillance system, in 2:45-50. Thus improving the performance efficiency of the event detection by using computer algorithms to extract information to detect events within a space that would be difficult to achieve with the naked eye, in 1:35-49.

Regarding claim 2, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches: 
wherein collecting the first plurality of readings further comprises: sensing the parameter of the person with respect to a combination of two or more of the person's body parts selected from the group consisting of a head, a torso, a limb, or combinations thereof. (Lee teaches, in [0050]: … The extracted foreground regions are further ana­lyzed to distinguish between people and other objects at sub-module 306, and also to fit body parts to the regions…; including the head, in claim 6: wherein the detecting of a feature of the moving object indicative of a person com­prises detecting a face on the moving object.; and in 0050: … For animate objects the feature vectors are con­structed for the face space, since face information provides an accurate way to differentiate between people and other objects…; and limb, in 0068: Similarly, panic gestures can be detected by look­ing for fast, irregular motions, especially in the upper half of the body (to emphasize the movement of arms [claimed limb])... and limb, in 0059: …The monitored person can signal a problem, e.g., by quickly waving their arms.; and torso as the center of mass of the person of interest, in 0062-0063: …the analysis of the person of interest 106 detected and tracked in the image data and for the detection of a specific event relating to the person of interest 106. …the video sequence from the cameras 102 (from module 202), plus the output of the segmentation and tracking and object classification modules 204, 206 which specify for each detected object its position in the image (e.g., the center of mass)... As discussed above, several specific events of interest are preferably selected, such as "fall down" or "stagger" and a specific event detection module 210 is preferably provided for each such event.)

Regarding claim 3, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein the step of collecting the readings further comprises: sensing the parameter of the person with respect to one body part selected from the group consisting of a head, a torso, or a limb. (Lee teaches, in [0050]: … The extracted foreground regions are further ana­lyzed to distinguish between people and other objects at sub-module 306, and also to fit body parts to the regions…; including the head, in claim 6: wherein the detecting of a feature of the moving object indicative of a person com­prises detecting a face on the moving object.; and in 0050: … For animate objects the feature vectors are con­structed for the face space, since face information provides an accurate way to differentiate between people and other objects…; and limb, in 0068: Similarly, panic gestures can be detected by look­ing for fast, irregular motions, especially in the upper half of the body (to emphasize the movement of arms [claimed limb])... and limb, in 0059: …The monitored person can signal a problem, e.g., by quickly waving their arms.; and torso as the center of mass of the person of interest, in 0062-0063: …the analysis of the person of interest 106 detected and tracked in the image data and for the detection of a specific event relating to the person of interest 106. …the video sequence from the cameras 102 (from module 202), plus the output of the segmentation and tracking and object classification modules 204, 206 which specify for each detected object its position in the image (e.g., the center of mass)... As discussed above, several specific events of interest are preferably selected, such as "fall down" or "stagger" and a specific event detection module 210 is preferably provided for each such event.)

Regarding claim 4, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein the step of detecting further comprises producing an electronic signal that controls another device that has an electronic control and storing readings corresponding to the event at least one database for later retrieval and analysis. (Lee teaches as depicted in Fig.1 and Fig.2 & 3 highlight the use of the systems sensor in captured data and storing at least in one database as depicted in Fig. 2 the event data for analysis of specific events corresponding to the retrieved readings by the processing algorithms highlighted in Fig.3 or by transmitting information to a central monitoring station in Fig 1 using a control module and a processor device, in [0016] & [0036] and storing captured images for processing to generate alerts, that is controlling controls of another device corresponding to the detection of an abnormal event, in  [0015]: Preferably, the informing comprises sending a message to the third party that at least one of the abnormal event and abnormal behavior has occurred. The sending preferably comprises generating an alarm signal and transmitting the alarm signal to a central monitoring station (i.e. claimed electron device for producing signal); and for detecting events to send to a process device, in [0063].)
Examiner notes that Baza expressly teaches the use of the storage memory as a database, as recited in clam 1 rejection.

Regarding claim 5, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches: 
wherein the pattern of behavior includes identifying statistically a behavior or a movement pattern of the person (Lee [0014]: The detecting of abnormal behavior preferably comprises; computing a level of body motion of the person of interest based on the detected tracking of the person of interest (i.e. the pattern of behavior of the observed person’s way of moving in general as a level of motion), and in 0067: Example sequences can be collected of people falling down, people lying down slowly, people simply moving around, etc. which are used to design and tune the combination of features from the sub-modules to determined the weights at which the factors from the sub-modules are combined, as well as the arithmetic operation for their combination, and the threshold which must be surpassed  for detection of the occurrence of the specific event of interest [detecting claimed the pattern of behavior includes identifying statistically a behavior or a movement pattern of the person].)

Regarding claim 6, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches: 
wherein the pattern of behavior includes the movement of the person in a specific location. (Lee [0037] Once foreground pixels are identified, image segmentation and grouping techniques are applied at module 204 to obtain a set of foreground regions. Each region is then classified as a human 106, a pet 108, or an object (not shown) at module 206. This classification preferably handles partial body occlusions and non-upright body poses. Position tracking is then used at module 204 to keep track of the location of every person. The level of body motion is also determined (i.e. movement as included in the pattern of behavior in a specific tracked location); or the moving as poses in a specific location as through a room, in [0037] & [0062].)

Regarding claim 7, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches: 
wherein the pattern of behavior includes the movement of the person, relative to another person, and object, or a surrounding. (Lee teaches he system and methods of the present invention will learn "normal behavior patterns" of the person considered the pattern of interest that are used to detect deviation from these patterns of the behavior is considered abnormal behavior and can be an indication of an emergency, e.g. going to lie on the bed at an unusual time, or not taking the dog for a walk, not going to the kitchen for food, sitting up all night or moving around more slowly, considered activities exhibited by a person around a specific object dog or bed, that is the detected pattern of behavior includes another object or in a kitchen sounding, in [0027].) 

Regarding claim 8, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches: 
wherein the pattern of behavior includes a human body characteristic. Lee [0041] Segmentation detects people in the image data scene, for example using a method called background subtraction, which segments the parts of the image corresponding to moving objects. Tracking tracks the regions in the image…. Humans can also be detected in image data by the detection of characteristics unique to humans (i.e.  the detected pattern of behavior include a human body characteristic as facial features and skin tones), such as facial features and skin tones. Facial detection of humans is well known in the art, such as that disclosed in Turk et al., Eigen faces for recognition, J. of Cognitive Neuroscience, 3(1): 71-86, 1991.)

Regarding claim 9, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein said labeling further comprises that identifying information for the person is neither captured nor stored. (Lee teaches, in 0038: When more than one observation of a human or an object is available, three-dimensional information is inferred [labeling further comprises that identifying information for the person is neither captured nor stored] which is then used for classifying the region at module 206 [claimed labeling process for identifying information for the person as depicted in Fig. 3]; where the region data is removed, in 0042: …Background subtraction methods that can properly handle many different variations in the background, such as moving curtains, flickering TV screens, or changes in illumination are well known in the art,…)


wherein the step of detecting further comprises a comparison to a threshold, application of a conditional rule, or application of a statistical test. (Lee teaches , in 0067: Example sequences can be collected of people falling down, people lying down slowly, people simply moving around, etc. which are used to design and tune the combination of features from the sub-modules to determined the weights at which the factors from the sub-modules are combined, as well as the arithmetic operation for their combination, and the threshold which must be surpassed for detection of the occurrence of the specific event of interest [claimed detecting comprises a comparison to a threshold and application of a statistical test]...;

Regarding claim 11, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein the step of detecting further comprises input from an agent external to the system. (Lee teaches the system for detecting and predicting events as depicted in Figs. 1 and 2, that detects events done by external tracked agents as depicted in Fig. 1: 106 & 104, in [0038], including external agents as animate object including people and pets, in [0048] & [0050] and inanimate objects like doors, chairs, in [0048], considered the system comprising input from an agent external to the system and detected by cameras used to infer information, which include events, associated with the observed humans and objects captured by the sensing systems, in [0046]  for event detection, in [0050].)


wherein the step of detecting further comprises consideration of a historic movement profile through identification of a prior health-related event. (Lee teaches the process for determining condition that readings correspond to an event using the analysis of human behavior in the system in [0082]; where the system is based on historic monitored movements as computed a motion history, in [0083]-[0084]; and understanding habits repeated on a daily basis to detect their absence, considered conditions based on reading corresponding to event habits as an historic movement profile to identify an incident of interest as the absence of daily habits of when he user slows down  or forgets to take medicine, considered the detecting step considering historic movement of a prior health-related event, in [0087-[0088]; and where the system can us a statistical learning technique to determine a normal scene activities, considered determining conditions corresponding to occurrence of normal event activities based on historical movements to model patterns of the person of interest in [0076]-[0079].)

Regarding claim 13, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein the step of detecting further comprises detecting a change in behavior and identifying from the change in behavior a combination of one or more readings corresponding to an abnormal event. (Lee  teaches the step of detecting change in behavior and identifying from readings corresponding with an abnormal event when the  changes in the behavior change corresponding with slower movements or staying in bed longer to decide if an alarm is needed or not, considered readings corresponding to an abnormal event requiring an alarm to get assistance to the person as depicted in Fig. 2, in [0088]-[0089]; where the alarm is triggered in the detection of abnormal events, as depicted in Fig. 2, in [0027].)

Regarding claim 14, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein the step of determining the pattern of behavior further comprises an analysis of a historic movement profile of the person. (Lee teaches the step of determining the pattern of behavior as a pattern of interest using the analysis of human behavior in the system in [0082]; where the system is based on historic monitored movements as computed a motion history, in [0083]-[0084]; and understanding of habits (considered a historic movement profile of the person) repeated on a daily basis to detect their absence, considered conditions based on reading corresponding to event habits as an historic movement profile to identify an incident of interest (the pattern of behavior) as the absence of daily habits of when he user slows down  or forgets to take medicine in [0087-[0088]; and where the system can us a statistical learning technique to determine a normal scene activities, considered determining conditions corresponding to occurrence of normal event activities based on historical movements to model patterns of the person of interest in [0076]-[0079].)

Regarding claim 15, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches the process of claim 1,
wherein the step of determining the pattern of behavior further includes one or more readings obtained from behavior templates selected from the group consisting of: profiles created by an agent external to the system, profiles created by recording the behavior by the person, profiles created by a different set of users, or profiles created  by one or more actors. (Lee teaches the step for detecting and predicting pattern of behaviors of events  as depicted in Figs. 1 and 2, that detects events done by observing external tracked agents as depicted in Fig. 1: 106 & 104, in [0038], including external agents as animate object including people and pets (which are considered a created profile for recognizing one or more actors to differentiate between the behavior patterns associated with set of monitored readings data as a person or a pet), in [0048] & [0050] and inanimate objects like doors, chairs, in [0048], external to the system and detected by cameras used to infer information, which include events, associated with the observed humans and objects captured by the sensing systems, in [0046]; where the readings can also be obtained from behavior templates as learned patterns of normal behavior to determine patterns of behaviors selected from the group of templates/profiles of abnormal activities or deviations from these learned normal patterns as determined changes in behavioral patterns by the person,, in [0026]-[0027].)

Regarding claim 16, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein the parameter of the person, further includes velocity. (Lee teaches using a sensor to obtain the velocity form the optical flow when detecting motion characteristics, in [0065]: … Since the object size and shape is determined in the segmentation and tracking module 204, the elongation of the shape can be easily measured to distinguish a standing person from a lying person. With regard to the motion characteristics, the specific event detector module 210 pref­erably looks for a fast, downward motion of the object of interest. This is preferably measured either by computing optical flow and evaluating its direction, or by utilizing a motion energy receptor that evaluates motion and gives high response when it detects downward motion. The velocity can also be obtained from the optical flow,)

Regarding claim 17, the rejection of claim 1 is incorporated and further, Lee in combination with Alex and Baza further teaches:
wherein the parameter of the person, further includes orientation. (Lee teaches the observation using a sensor of a person falling down by looking for abruptness in the trajectories of the track object as a reading of a parameter of the person that includes their orientation  to see if they are laying on the floor or standing, in  [0064]-[0065]: For example, for the fall-down event, the specific event detector module 210 preferably searches for temporal sequence(s), motion characteristics, and/or trajectories that are predetermined to be indicative of a fall-down event. With regard to the temporal sequence, the specific event detector module 210 preferably looks for a transition in the tracked object of interest from an upright pose to a lying pose. Since the object size and shape is determined in the segmentation and tracking module 204, the elongation of the shape can be easily measured to distinguish a standing person from a lying person.)


wherein the parameter of the person further includes velocity and orientation. (Lee teaches observing using a sensor the velocity  and if a person is lying down or standing with regard to the motion characteristics, in [0064]-[0065] the specific event detector module 210 preferably looks for a fast, downward motion of the object of interest. This is preferably measured either by computing optical flow and evaluating its direction, or by utilizing a motion energy receptor that evaluates motion and gives high response when it detects downward motion (i.e. sensor reading of parameter for a person). The velocity can also be obtained from the optical flow, or from the response of the motion receptor. The "smoothness" of motion can also be used, for instance, a falling person doesn't fall half way, then stops, and then continues falling. With regard to the trajectories, the specific event detector module 210 preferably looks for abruptness in the trajectory of the tracked object of interest. A real fall (as opposed to a person lying on the floor (e.g. to exercise) is in some sense unexpected and would result in abrupt changes in the person's trajectory. (i.e. orientation as falling or lying on the floor), considered the parameters including velocity and orientation in [0064]-[0065].)

Regarding claim 19, the rejection of claim 1 is incorporated and further, Lee teaches: 
wherein the step of determining further comprises that the processor in a training mode identifies and stores a pattern for normal behavior and the pattern of behavior. (Lee teaches the system can use a statistical learning technique, which is consider as processor as depicted in Fig. 1 in training mode, to determine a pattern of behavior is associated with normal scene activities, which is considered a pattern for normal behavior, based on historical movements to model patterns of the person of interest as the pattern of interest, which is considered the pattern of behavior, in [0076]-[0079], and using data clustering and classifiers to develop a framework that learns, that is a processor in training mode, principle modes of activity and patterns of activity change, as patterns for normal behavior and patterns of interest; where these observations are stored and used for the analysis of human behavior in the system, in [0082].)

Regarding claim 20, the rejection of claim 1 is incorporated and further, Lee in combination with Baza teaches: 
wherein the user, is an animate object. (Lee teaches the user the process is detecting and predicting events as depicted in Figs. 1 and 2, in [0038], is an animate object including people and pets, in [0048] & [0050].)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below:
Schwartz et al. (US Pub. No. 2007/0219059): Schwartz teaches the monitoring system for monitoring exercise activity using sensors.
Brunner et al. (US Pub. No. 2003/0004652): Teaches the use of statistical significant test using a p-value and chi-square to detect patterns in observed data, in [0266]-[0267].
Kurtz et al. (US Patent Application Publication No. 2008/0294012): Kurtz teaches the monitoring of individuals to capture image and audio signals to detect changes in the individual physiological behavior patterns.
Rodgers et al. (US Patent Application Publication No. 2009/0119843): Rodgers teaches the monitoring of individuals to capture image and audio signals to detect changes in the individual health behavior patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.O.A./Examiner, Art Unit 2123                                                                                                                                                                                                        
                                                                                                                                                                                           /BABOUCARR FAAL/Primary Examiner, Art Unit 2184